PER CURIAM
This is an original proceeding in which petitioner challenges the ballot title for a proposed initiative measure. Petitioner is an elector who, in a timely maimer, submitted written comments about the Attorney General’s draft ballot title, pursuant to ORS 250.067(1). Accordingly, petitioner is entitled to seek a different title in this court, ORS 250.085(2).
We have considered each of petitioner’s arguments concerning the Attorney General’s certified ballot title. We conclude that none demonstrates a failure on the part of the Attorney General to comply substantially with the requirements of ORS 250.035(2). See ORS 250.085(5) (estabhshing that formula as this court’s standard of review). We therefore certify without modification the Attorney General’s ballot title as follows:
“ESTABLISHES MINIMUM PRESUMPTIVE SENTENCES, INCREASES MINIMUM SENTENCES FOR LISTED CRIMES
“RESULT OF TES’ VOTE: Tes’ vote establishes minimum presumptive sentences for listed crimes, certain repeat offenders; increases firearm minimums.
“RESULT OF NO’ VOTE: No’ vote retains current presumptive sentences for hsted crimes and imposes no new minimum sentences.
“SUMMARY: Establishes minimum presumptive sentence of at least 18 months for hsted crimes. Increases minimum sentence to 90 months for use or threatened use of firearm during hsted crime. If person has prior adult conviction or juvenile adjudication (including a prior sentence imposed during current proceeding) for hsted crime, aggravated murder or murder within 10 years of commission of hsted crime, measure adds 2 years imprisonment for each prior conviction or adjudication, up to maximum of 6 years added. Requires sentences be served in secure facilities.”
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(9).